524 F.3d 840 (2008)
UNITED STATES of America, Appellee,
v.
German B. MIRANDA, Appellant.
No. 08-1887.
United States Court of Appeals, Eighth Circuit.
Submitted: April 24, 2008.
Filed: May 1, 2008.
German B. Miranda, Forrest City, AR, pro se.
Matthew Fleming, Christopher D. Plumlee, Charles E. Smith, US Attorney's Office, Western District of Arkansas, Fort Smith, AR, for Appellee.
Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.


*841 [PUBLISHED]
PER CURIAM.
German B. Miranda appeals from the district court's[1] order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the United States Sentencing Guidelines Manual (USSG), which reduced the base offense levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).
Because Miranda was sentenced as a career criminal, he is not eligible for such a reduction. See United States v. Tingle, 524 F.3d 839, No. 08-1777, 2008 WL 1902055 (8th Cir. May 1, 2008).
Miranda's assertions concerning alleged defects in his indictment and plea agreement, including his assertions of ineffectiveness of counsel, are not addressable in a § 3582(c) proceeding. See USSG § 1B1.10(a)(3); USSG § 1B1.10(b)(1) and cmt. n. 2.
The judgment denying Miranda any relief pursuant to the new amendments is summarily affirmed. See 8th Cir. R. 47(A)(a).
NOTES
[1]  The Honorable Jimm Larry Hendren, Chief Judge, United States District Court for the Western District of Arkansas.